          Case 1:20-cv-00599-VSB Document 11
                                          10 Filed 05/20/20
                                                   05/15/20 Page 1 of 3




                                                                                       May 15, 2020


VIA PACER ONLY

Vernon S. Broderick, United States District Judge
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 518
New York, NY 10007



               RE:              Rashawn Maurice Spencer (V) John Chung
               Case No.:        120-cv-599(VSB)
               Our File No.:    D13179



Dear Judge Broderick:


       I represent the defendant John Chung (defendant) in the above-referenced matter. On
May 12, 2020 you issued an Order denying my application for discovery relief based upon non-
compliance with Fed. R. Civ. P. 37(a)(1), and for not attaching the outstanding discovery
documents (see, attachment “1”). I am now renewing my application.

       Compliance with Fed. R. Civ. P. 37(a)(1):

        The outstanding discovery consists of plaintiff’s response to the defendant’s demand for
interrogatories (see, attachment “3’) and plaintiff’s response to the defendant’s demand for
authorizations to obtain records for plaintiff’s prior accidents (see, attachment “4”). In addition
the plaintiff has not provided their Rule 26 disclosure.

        On April 1, 2020, I sent a good faith letter to plaintiff’s counsel requesting that plaintiff
respond to the defendant’s outstanding discovery demands (see, attachments “6” and 8”). I did
not receive a response. On April 15, 2020, my calendar clerk received an email from a
representative from plaintiff counsel’s office to confirm the depositions of the plaintiff and the
defendant for April 23, 2020. I responded to the representative’s email and detailed that
discovery was outstanding but stated that if the discovery was received by April 17, 2020, that
the depositions could still proceed (see attachment “7’). I further advised that if I did not receive
the responses to the outstanding discovery by April 17, 2020, that I would have to notify this

135 Delaware Avenue, Suite 200 – Buffalo, New York 14202 P: 716.849.3500 F: 716.849.3501
          Case 1:20-cv-00599-VSB Document 11
                                          10 Filed 05/20/20
                                                   05/15/20 Page 2 of 3
Case Name
Claim Number
Our File Number

Court. I did not receive a response to my email and submitted an April 17, 2020 application to
this Court (see, attachment “2”). Since the submission of my April 17, 2020 letter to this Court,
the defendant has not received the outstanding discovery responses from the plaintiff.

         Prior to renewing this application, I placed two telephone calls to plaintiff’s counsel. The
first telephone call was made on May 15, 2020 at 12:52 p.m. The second phone call was made on
May 15, 2020 at 1:18 p.m. For each call I heard a recorded message which advised to call back
during business hours. There was not an option to leave a voicemail.

         Therefore, it is necessary for this Court to intervene as the defendant is unable to conduct
a proper deposition of the plaintiff due to the outstanding discovery. For the foregoing reasons,
it is respectfully requested that this Honorable court schedule a teleconference to resolve the
outstanding discovery issues in this action or in the alternative, issue an order directing the
plaintiff to respond to the defendant’s outstanding discovery demands.


                                      Respectfully submitted,



                                 ___________/s/______________
                                   Louis T. Cornacchia III, Esq.



cc: VIA ELECTRONIC MAIL & PACER

                                                                      5/20/2020
The Lavelle Firm
100 Herricks Road
Mineola, New York 11501                             Plaintiff is directed to serve Defendant with responses to Defendant's
Tel: 516-739-8111                                  discovery demands within thirty (30) days. The parties shall to meet
                                                   and confer and submit a proposed revised Case Management Plan and
Attention:                                         Scheduling Order within two weeks of this Order. Plaintiff's counsel
                                                   is directed to file a Notice of Appearance in this action, and to engage
       Emily Lavelle                               in the discovery and meet and confer processes diligently and in good
                                                   faith going forward. Failure to do so may result in dismissal of this
       dlavellelawfirm@yahoo.com
                                                   action for failure to prosecute. Defendant's counsel is directed to
                                                   serve a copy of this endorsement on Plaintiff's counsel.
       Sofia Oliveros
       solavellefirm@gmail.com
        Case 1:20-cv-00599-VSB Document 11
                                        10 Filed 05/20/20
                                                 05/15/20 Page 3 of 3
Case Name
Claim Number
Our File Number
